DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 15 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 2B, reference characters "202" and "MPC" are not recited in the specification (MPC is also found in Figure 1).  From Figure 2C, reference character "301" is not recited in the specification.  From Figure 3, reference character "101" is not recited in the specification.  From Figure 5, reference character "S23" is not recited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S22” has been used to designate both "Reliability value is 4" (Figure 5) and "controls the vehicle to avoid the obstacle if avoidance is possible" (P0045]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[0026] line 10, there is an extra 'period' at the end of the sentence that should be removed.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, “a number of sensor” should be “a number of sensors”.  Appropriate correction is required.
Claim  objected to because of the following informalities:  In line 8, “a number of sensor” should be “a number of sensors”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 3, the word "both" should be deleted.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In line 12, "controls vehicle" should be "controls the vehicle".  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In line 3, "a vehicles throttle" should be "a vehicle throttle".  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In line .  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In lines 8 and 9, the phrase "other processing apparatus" should be "the another processing apparatus" to agree with line 7.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication module that receives, and a reliability judgement unit that determines in claims 1 and 6; a map generator that generates in claims 3 and 8; and, a vehicle communication module that receives, and an automated driving module that controls in claims 6 and 15.  The interpretation under 112(f) is necessary because the claim language recites that the processor is configured to implement the modules and units instead of reciting that it comprises the modules and units.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The communication module 201 and the reliability judgement unit 203 are interpreted as part of a CPU (central processing unit) based on Figure 2B.  The map generator is interpreted as part of the processing apparatus (according to claim 3), the specification recites that it is part of the first processing apparatus P[0007].  The interpretation is made to be part of the CPU of Figure 2B (HD Map Generating Unit 202).  The vehicle communication module 302 and the automated driving module 303 are interpreted as part of a CPU (central processing unit) in a vehicle based on Figure 2C.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a same obstacle” in line 8, while earlier “a same obstacle” is also recited in lines 7 and 8.  It is unclear if this is a new same obstacle or the ‘same’ same obstacle.  The examiner assumes it is the ‘same’ same obstacle for continued examination.
Claims 1 and 6 recite “a difference value of detection of the same obstacle between different roadside units or different sensors”.  It is unclear if the different sensors are on different roadside units or are on a single roadside unit.  The examiner assumes the limitations to be, “a difference value of detection of the same obstacle between different roadside units, or different sensors from one of the multiple roadside units” for continued examination.
Claim 6 recites “a same obstacle” in line 9, while earlier “a same obstacle” is also recited in line 8.  It is unclear if this is a new same obstacle or the ‘same’ same obstacle.  The examiner assumes it is the ‘same’ same obstacle for continued examination.
Claim 6 recites the limitation "the reliability information" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if reliability information is the same as a reliability value (line 7).
Claim 6 recites the limitation "the vehicle" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “a processor” in line 13, while earlier “a processor” is also recited in line 2.  It is unclear if this is a new processor or the same processor.  The examiner assumes it is a second processor of the vehicle for continued examination.
Claim 8 recites “a target route” in lines 2 and 3, while earlier in claim 6 “a target driving route” is recited in lines 18 and 19.  It is unclear if this is a new target route or the same as the target driving route.  The examiner assumes it is the same target driving route for continued examination.
Claim 8 recites “a vehicle” in line 3, while earlier in claim 6 “the vehicle” is also recited in line 12.  It is unclear if this is a new vehicle or the same vehicle.  The examiner assumes it is the same vehicle for continued examination.
Claim 11 recites “multiple sensors from only road side unit detect the obstacle” in lines 2 and 3.  It is unclear sensors are only from road side units, from a single road side unit, or the sensing excludes detection from non-road side units.  The examiner assumes the sensors are of a single road side unit for continued examination.
Claim 15 recites “a target driving route” in line 12, while earlier “a target driving route” is also recited in lines 6 and 7.  It is unclear if this is a new target driving route or the same target driving route.  The examiner assumes it is the same target driving route for continued examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 thru 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of receiving information and making a determination as to the reliability of the information (claim 1).  This abstract idea is a mental process.  This judicial exception is not integrated into a practical application because the additional element of a processor is merely a computer for performing the mental process.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor can be any processor (CPU) that receives information and determines a reliability of the information.  The processing of the information can be performed mentally or with the aid of a general purpose computer.  The dependent claims do not provide a practical application for the abstract idea.  Claim 2 defines the obstacle information that is received by the communication module.  Claim 3 is an additional part of the abstract idea of generating a map and a route for a vehicle.  Map and route generation can also be performed mentally (or with the aid of a general purpose computer).  Claim 4 is merely post solution activity of sending the information from a computer to the vehicle, there is nothing done with the information that is received.  Claim 5 receives additional information (weather) and determines if automatic driving is permitted (not control of automated driving).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graefe et al Patent Application Publication Number 2019/0132709 A1 in view of Fridman Patent Application Publication Number 2018/0025235 A1.
Regarding claim 15 Graefe et al teach the claimed processing apparatus disposed in a vehicle, “The DCUs 220 include hardware elements that control various subsystems of the vehicles 64, such as the operation of the engine, the transmission, steering, braking, etc., and include hardware elements, such as Electronic Engine Management System (EEMS), electronic/engine control units (ECUs), electronic/engine control modules (ECMs), embedded systems, microcontrollers, control modules, engine management systems (EMS), and the like.” (P[0036] and Figure 2), comprising:
the claimed controls steering of the vehicle, the DCUs 220 control the steering of the vehicle 64 P[0036];
the claimed controls throttle of the vehicle, the DCUs 220 control the operation of the engine and transmission of the vehicle 64 P[0036];
the claimed controls braking of the vehicle, the DCUs 220 control the braking of the vehicle 64 P[0036]; and
the claimed processor, platform 800 may be used as a computer in the objects (vehicles) 64 P[0124], and platform 800 includes processing circuitry 802 (P[0125] and Figure 8), to implement:
the claimed vehicle communication module that receives a command, a map and a target driving route from another processing apparatus, “The interface circuitry communicatively couples the infrastructure equipment 61a, 61b with individual sensors 262 within the sensor arrays 62a, 62b. Individual sensors 262 cover respective sectors of the physical coverage area 63. The individual sensors 262 may include various sensing capabilities, such as visual (e.g., image or video), radar, LiDAR, IR, ambient light, ultrasonic sensing; sound; etc. In embodiments, consecutive infrastructure equipment 61a, 61b may be deployed in such a way that the respective sectors of the physical coverage area 63 partially overlap, which may allow a continuous and substantially complete map of the coverage area 63 to be generated. The interface circuitry obtains sensor data from the individual sensors 262, which is representative of the respective sectors covered by the individual sensors 262 and objects 64 within or moving through the respective sectors. The coverage area 63 for tracking/monitoring activity is bounded by the observable or sensing range of the individual sensors 262, and other existing objects such as roads, buildings, geographic features, and the like, which may or may not limit the movement of the objects 64. The sensor data may indicate or represent, inter alia, location, direction, and speed of the objects 64. The computing system in the RSE 61 uses the obtained sensor data for real-time mapping services, which may involve computing or generating a dynamic map of the coverage area 63 including representations of the dynamic objects 64 and their movements. The dynamic map, or data for generating the dynamic map, may be communicated to individual objects 64.” (P[0040] and Figure 2) (claimed receiving a map), “The main system controller 302 is also configured to control communication of application layer (or facilities layer) information with objects 64, such as sending/receiving requests/instructions and data (e.g., ACKs, position information, and sensor data), including functionality for encoding/decoding such messages.” P[0055] (claimed receiving a command), “object list is updated and sent on a relatively frequent basis according to an interval that is adequate for the recipients' navigation requirements. Each object 64 has a set of attributes and/or data elements (DEs) that are required for reliable navigation decisions including, but are not limited to, assigned unique ID, position (e.g., GNSS geolocation), direction, speed, vehicle size, vehicle Type, and/or the like. In various embodiments, the set of attributes of the object list includes the send information request attributes or DEs.” P[0070] (claimed receiving driving route),
the claimed command is based on obstacle information and reliability information from the another processing apparatus, “When the send information request includes a request for additional sensor data, the map processing subsystem 309 uses the sensor data included in the response message to check for consistency, and fuses the received sensor data with the sensor data from infrastructure sensors 262. In some embodiments, trust mechanisms may be used to determine the trustworthiness or otherwise verify the received sensor data. For example, “sanity checks” can be performed by comparing the sensor data captured by several objects 64 at or near the cells selected at operation 434 and sensor data captured by the sensors 262 of those same cells.” P[0098], and “When the response messages include sensor data from the objects 64, the RTMS 300 may establish a level of trust for the sensor data and fuses the sensor data with the sensor data from the fixed sensors 262 to form a new result (data) set. To increase the level of trust for the information from objects 64, the responses from several agents can be used to establish a temporal or spatial overlap of the sensed section or region. Objects 64 that provide incorrect information may be excluded. The results from the overlap check are then fused with the observations based on sensor data of sensors 262.” P[0081], the claimed object information equates to the objects 64 of Figure 2 (other than the host vehicle), the claimed reliability information equates to the verifying and trust in the sensor data; and
the claimed automated driving module that controls steering, acceleration and braking to control speed and steering based on the target driving route, the map and the command, “The DCUs 220 include hardware elements that control various subsystems of the vehicles 64, such as the operation of the engine, the transmission, steering, braking, etc.” P[0036], “some or all of the vehicles 64a, 64b may be computer-assisted or autonomous driving (CA/AD) vehicles” P[0023], “to enable the DCUs 220 and/or one or more other vehicle subsystems to control respective systems of the vehicles 64” P[0036], the control of the autonomous vehicle is based on the information sent to the vehicle including the objects 64, the maps, the navigation instructions and the messages.
	Graefe et al do not explicitly teach the claimed steering actuator, acceleration actuator and braking actuator, but does teach autonomous driving with control of the steering, braking and speed (P[0023] and P[0036]).  Autonomous driving of a vehicle would typically include steering, acceleration and braking actuators, and be known to a person of ordinary skill in the art.  Fridman teaches “vehicle 200 may include throttling system 220, braking system 230, and steering system 240. System 100 may provide inputs (e.g., control signals) to one or more of throttling system 220, braking system 230, and steering system 240 over one or more data links (e.g., any wired and/or wireless link or links for transmitting data). For example, based on analysis of images acquired by image capture devices 122, 124, and/or 126, system 100 may provide control signals to one or more of throttling system 220, braking system 230, and steering system 240 to navigate vehicle 200 (e.g., by causing an acceleration, a turn, a lane shift, etc.). Further, system 100 may receive inputs from one or more of throttling system 220, braking system 230, and steering system 24 indicating operating conditions of vehicle 200 (e.g., speed, whether vehicle 200 is braking and/or turning, etc.)” (P[0138] and Figure 2F).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the enhanced sensor network for autonomous driving of Graefe et al with the throttle, braking and steering system of Fridman in order to improve the vehicle safety conditions (Fridman P[0175]).
Allowable Subject Matter
Claims 6 thru 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1 thru 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the claim limitations of the independent claims 1 and 6.  Specifically, the common limitation that recites, “a reliability judgement unit that determines a reliability of the received obstacle information to output a reliability value based on a number of roadside units detecting a same obstacle, a number of sensors of one roadside unit detecting the same obstacle, and a difference value of detection of the same obstacle between different roadside units or different sensors from one of the multiple roadside units” (examiner’s interpretation of the 112b rejections).  The closest prior art of record for claims 1 and 6 is Ikeda et al Patent Number 8,265,861 B2.  Ikeda et al disclose a driving assist system.  The system includes a road side apparatus which transmits the traffic circumstance information, and a vehicle-mounted apparatus.  The vehicle mounted apparatus includes an outputting part which outputs driving assist information for assisting a driving operation on the basis of output data on the basis of the at least one kind of the traffic circumstance information, and a controller.  The controller performs generating the output data for outputting the driving assist information based on the traffic circumstance information, determining whether the output data is valid, and selecting one the output data which is determined as valid on the basis of a predetermined standard validity.  The outputting part outputs the driving assist information using the selected output data.  Ikeda et al, taken either individually or in combination with other prior art, fails to teach or render obvious an apparatus or system that includes determining a reliability value of obstacle information that is based on the number of roadside units detecting the same obstacle, the number of sensors of one roadside unit detecting the same obstacle, and the difference value of the detection of the same obstacle between different roadside units or different sensors from one of the multiple roadside units.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662